Citation Nr: 9916058	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-34 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of right 
eye trauma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
July 1971, and from September 1974 to July 1976.

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for PTSD 
and a rating in excess of 30 percent for "status post trauma 
to right eye with large macular scar."

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal with respect to his 
right eye disability has been obtained by the RO.

2.  The veteran is not service connected for any left eye 
disorder.

3.  The residuals of the veteran's in-service right eye 
injury are manifested by blindness in that eye, with light 
perception only.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of right eye trauma have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 3.383, 4.1-4.14, 4.84a, Diagnostic Code 6070 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for residuals 
of a right eye injury which he suffered in service.  Since 
this condition was previously service connected and rated, 
and the veteran is asserting that a higher rating is 
justified due to an increase in severity of the disability, 
his claim must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994).  Under these circumstances, pursuant to its 
duty to assist, the VA may be required to provide a new 
medical examination to obtain evidence necessary to 
adjudicate the increased rating claim.  Id., citing Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  This obligation 
was satisfied by the November 1994 examination at the VAMC in 
Phoenix, Arizona, described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

The veteran's right eye condition, including the macular scar 
has been rated as an unhealed eye injury under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6070, as equivalent to blindness in 
one eye, having only light perception, with vision in the 
other eye of 20/40 or better.  A November 1994 examination at 
the Phoenix VAMC reported that the veteran's right eye was 
sensitive to hand motion only, while the visual acuity in the 
left eye was 20/50.  The veteran's right eye is the only eye 
for which service connection has been granted.  No 
consideration may be given to the condition of his 
nonservice-connected left eye, unless he is determined to be 
blind in that eye as well.  See 38 C.F.R. § 3.383; Villano v. 
Brown, 10 Vet.App. 248, 250 (1997).  Accordingly, a 30 
percent evaluation is the maximum rating available for the 
veteran's right eye disability under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6067-6070.

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet.App. 
589, 592-593 (1991).  However, absent anatomical loss of the 
right eye, or the occurrence of certain diseases of the eye 
(which have not been shown), there is no basis for a 
schedular rating in excess of 30 percent.

When evaluating a rating claim, the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or it may reach such a conclusion on its own.  
See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet.App. 337, 338-339 (1996).  In the present case, 
the Board notes that there has been no assertion or showing 
that the veteran's service-connected right eye disability has 
caused marked interference with employment (beyond that 
contemplated by the rating schedule) or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and need not remand this matter to the RO for 
consideration.  See Bagwell, 9 Vet.App. at 338-339; Shipwash 
v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for residuals of right eye 
trauma is denied.




REMAND

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  In November 
1994, the veteran was examined at the VA Medical Center 
(VAMC) in Phoenix, Arizona.  The examiner diagnosed chronic 
PTSD, based on the history provided by the veteran of his 
symptomatology and stressors.  The "[r]econgizable 
stressors" identified as supporting this diagnosis were (1) 
involvement in "combat," including the general experience, 
as well as "several specific combat situations,"(2) being 
stabbed in the arm with a bayonet, and (3) frequent mortar 
attacks.  There is no medical evidence contradicting or 
calling into question the VA examiner's diagnosis of PTSD.  
Accordingly, the Board finds that this claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).

In March 1996, the RO submitted the stressors which had been 
identified by the veteran as of that time to the then-U.S. 
Army & Joint Services Environmental Support Group (ESG - now 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)) for verification.  The ESG responded in March 
1997, indicating that it had been unable to locate 
documentary support for the veteran's claimed stressors.  The 
ESG also noted that the incidents reported by the veteran 
involving U.S. casualties could not be verified unless the 
veteran was able to provide names and dates of the incidents.  
The veteran was advised in the September 1997 Supplemental 
Statement of the Case that his claim would be reconsidered if 
he furnished such additional information.

In May 1998, the veteran testified before an RO hearing 
officer.  He reiterated many of the prior stressors reported, 
but also provided the name of a fellow soldier, Jake or Jack 
Wheeler, who he reported was killed in April or May 1971 at 
the 14th Engineer Battalion by a land mine.  He reported that 
he could not remember other names.  The veteran also stated 
that the 82nd Engineer Company incurred casualties in August 
1969.  The RO attempted to verify the veteran's report of 
casualties at the 82nd Engineer Company, and was advised by 
NPRC that morning reports showed no KIA or WIA during July or 
August 1969.  However, the RO did not investigate the 
veteran's report of a soldier named Wheeler having been 
killed.  VA regulations and the possibility of prejudice to 
the veteran effectively preclude the Board from undertaking 
the factual development necessary to verify the veteran's 
report.  See 38 C.F.R. § 19.31 (1998); Bernard v. Brown, 4 
Vet.App. 384, 393-94 (1993); Thurber v. Brown, 5 Vet.App. 
119, 126 (1993); see generally 38 C.F.R., Part 20 (1998).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to verify, 
through the U.S. Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, VA  22150-
3197, the veteran's report of a soldier 
named Jake or Jack Wheeler having been 
killed by a land mine in April or May 
1971 (during Operation Dewey Canyon II) 
at the 14th Engineer Battalion.

2.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

3.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

